DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8-22 are pending in this application.Claims 1, 11, 13, 16, and 20-21 are presented as currently amended claims.
Claims 2-6, 8-10, 12, 14-15, 17-19 and 22-23 are presented as previously presented claims.
Claim 7 is cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objections
Claim 21 is objected to because of the following informalities: reciting “determining a number of how many manual parking moves would be required by the . . . “ 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7-9, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonne (US 20130035821 A1) in view of Yang et al. (US 20170096168 A1) (hereinafter Yang) in view of Tanaka et al. (US 20120287279 A1) (hereinafter Tanaka). As regards the individual claims:
Regarding claim 1, Bonne teaches a method of:
controlling a parking process of a vehicle (1), comprising: (Bonne: ¶ 044; use [for making it] easier to drive into narrow garages or parking spaces)
identifying a driver (Bonne: ¶ 012; driving assistance apparatus communicates with a driver identification unit and in the storage device the route data and the additional data stored for this purpose are stored for each driver)
 determining driver parameters during at least one manual parking process of the vehicle performed by the identified driver (Bonne: ¶ 006 - 007; driving assistance apparatus includes a data acquisition unit for acquiring data on the route (trajectory) to be covered from wheel and steering angle sensors, and a trajectory storage unit for recording the route data [in] a situation arises particularly when driving in parking garages, parking spaces, or blind alleys.)
and associating the driver parameters with the identified driver (Bonne: ¶ 012; If an approach to stored trajectories is then examined subsequently, either the trajectories assigned to this can be suggested to the driver or for each trajectory it is signaled whether these originate from him or other persons.)
determining parking parameters based on the driver parameters (Bonne: ¶ 037; If a trajectory recording takes place . . further vehicle movements brought about by the driver are recorded at least by the driver are recorded at least by the wheel sensors 14 and the steering angle sensor 16)
While Bonne does not explicitly teach:
 by extracting. from the driver parameters, usual parking information that indicates how the identified driver usually performs a usual parking process; Yang does teach:
 - determining parking parameters on the basis of the learned driver parameters (Yang: ¶ 041-042; When the driver directly tries to park the vehicle, the driver sensor 120 may store a parking time taken until the parking is completed, a parking alignment at the time of parking complete, and the like in a database (DB) form. That is, when the driver directly completes the parking, the driver sensor 120 may store parking information in the database to allow the parking assist system to learn a parking style of the driver. The driver sensor 120 may sense the propensity of the driver based on parking style information of the driver. The driver sensor 120 may determine a preferred parking pattern according to the propensity of the driver. The preferred parking pattern may be classified into a fast parking, an accurate parking, a fast and accurate parking, a slow and very accurate parking, and the like.) (Yang: Table 001; [shows one offset entry for each driver indicating averaging]).

    PNG
    media_image1.png
    632
    318
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne with the teachings of Yang. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, both Bonne and Yang’s base devices are similar parking assist systems that monitor, record, distill, and store observed driver actions in a parking area, but Yang method has been improved by increasing the number of stored-data type-categories and further compressing them into particular values that can be generally applied instead of being limited application as in Bonne. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Yang’s known improvement to Bonne’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing a driver’s preferred approach to a parking for broadening its use. Combining Yang’s improvement with Bonne’s method would have created an expectation of multiple advantages: (1) reduction in data storage by not requiring storing the entirety of a track; (2) broader applicability of the stored data by reducing the “seen before” limitation of Bonne . “ A person of ordinary skill in the art would see the advantage of these reduction of data storage and broadening to usability of the invention, and “the expectation of some advantage is the strongest rationale for combining references” (MPEP § 2144(II)).
Bonne further teaches:
and controlling based of the parking parameters, an autonomous parking process of the vehicle performed by a parking assistance system, by modifying the parking assistance system based on the usual parking information so that an autonomous parking behavior of the parking assistance system is adjusted to a driver-specific parking behavior that is dependent on the driver parameters associated with the identified driver, (Bonne: ¶ 023; by controlling a vehicle steering device 22, a vehicle gear shift 24, and a gas pedal 26. The motor vehicle is thus in a position to automatically drive along the route of an arbitrary trajectory stored in the trajectory storage unit 18 and, specifically controlled by the data processing unit 11, either in the recorded or the reverse direction of travel.)
While neither Bonne nor Yang explicitly teach:
wherein the determining of the parking parameters includes averaging a plurality of the driver parameters specific to the identified driver which have been determined in at least a minimum number of different manual parking processes of the vehicle performed by the identified driver at different times; Tanaka does teach:
wherein the determining of the parking parameters includes averaging a plurality of the driver parameters specific to the identified driver which have been determined in at least a minimum number of different manual parking processes of the vehicle performed by the identified driver at different times (Tanaka: ¶ 097; a configuration is also possible which alters a guideline to be displayed in accordance with a driver. More specifically, a configuration is possible which causes the parking support screen generating unit 45 to acquire a guideline from the parking support database 47 according to the driver identified by the driver identifying unit 23, and to generate a parking support screen by superposing it upon an image obtained by shooting with the front camera 15, side cameras 16 or rearview camera 17. According to the configuration, since the parking position will vary from driver to driver, it can alter the guideline for each driver.) (Tanaka: ¶ 095; a configuration is also possible which provides the navigation system with an additional function of recording parking operation, causes the navigation system to store various information (such as picked-up images, steering angles of the wheel or position information) at the parking operation in a designated space in the parking support database)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne with the teachings of Tanaka. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, both Bonne and Tanaka’s base methods are similar parking assist systems that monitor, record, distill, and store observed driver actions in a parking area, but Tanaka’s method has been improved by tying parking preference data more to an individual driver. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Tanaka’s known improvement to Bonne’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing a drivers’ preferred approach to a parking. Combining Tanaka’s improvement with Bonne’s method would have created an expectation of advantage because a shared vehicle would apply the appropriate parking preferences to the true driver.
Regarding claim 2, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. Bonne further teaches:
 wherein the determining of the driver parameters comprises capturing a vehicle speed of the vehicle (Bonne: ¶ 037; If a trajectory recording takes place . . further vehicle movements brought about by the driver are recorded at least by the driver are recorded at least by the wheel sensors 14 and the steering angle sensor 16)
a steering angle of the vehicle (Bonne: ¶ 037; If a trajectory recording takes place . . further vehicle movements brought about by the driver are recorded at least by the wheel sensors 14 and the steering angle sensor 16 and the inertial measurement technique)
a steering angle speed of the vehicle,
 a distance value of an object relative to the vehicle in a surrounding region of the vehicle (Bonne: ¶ 008; driving assistance apparatus comprises environmental detection sensors [and] an image processing unit . . . which creates object data of objects located in the vicinity of the route . . . and provides more accurate information on the route course [including if it can be] determined whether a lateral offset to the stored trajectory can readily be driven or as a result of particular obstacles (e.g. curbstones, posts), a precise driving along the trajectory is required)
and/or acceleration or deceleration parameters of the vehicle (Bonne: ¶ 037; If a trajectory recording takes place . . further vehicle movements brought about by the driver are recorded at least by . . . the inertial measurement technique)
Regarding claim 8, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. Yang further teaches:
Determining at least one tolerance parameter which indicates how far a manual parking position, to which the vehicle has been moved by the manual parking process performed by the identified driver, (Yang: ¶ 041; When the driver directly tries to park the vehicle, the driver sensor 120 may store [inter alia] a parking alignment at the time of parking complete, and the like in a database (DB) form. That is, when the driver directly completes the parking, the driver sensor 120 may store parking information in the database to allow the parking assist system to learn a parking style of the driver. The driver sensor 120 may sense the propensity of the driver based on parking style information of the driver.) (Yang: Table 001; [shows one offset entry for each driver])
deviates from a nominal parking position determined autonomously by the parking assistance system (Yang: ¶ 015-016; The controller may set a final parking complete criterion by reflecting a driver offset [from the] default parking complete criterion [which] may include a parking reference line)
Regarding claim 9, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. Yang further teaches:
the determination of at least one tolerance parameter comprises a deviation of the manual parking position from the nominal parking position in a first spatial direction and a second spatial direction (Yang: ¶ 053; A parking complete determination criterion may be within an allowed spaced distance ±α . . . of a center line Lvc in a length direction of the vehicle in relation to the parking reference line.)
as well as a deviation of an alignment angle of the vehicle from a nominal alignment angle (Yang: ¶ 053; A parking complete determination criterion may be within . . . an allowed alignment angle ±x° of a center line Lvc in a length direction of the vehicle in relation to the parking reference line.) (Yang: Fig. 006; [shows parking angle])

    PNG
    media_image2.png
    552
    574
    media_image2.png
    Greyscale

Regarding claim 14, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. Yang further teaches:
influencing. based on the driver parameters. a. planning of an autonomous parking process (Yang: ¶ 020; setting a parking complete criterion of a parking assist system includes generating a parking reference line for a parking slot on which a vehicle is to be parked based on a default parking complete criterion at the time of executing a parking assist function; reflecting an offset based on any one or more information of driver information,)
While neither Bonne nor Yang explicitly teach:
and/or the movement sequence of the vehicle (1) on said parking trajectory is/are influenced; Yang does teach: 
An automated parking assistance system that records multiple driver parking events then characterizes the driver’s behavior in the context of their speed and style, then summarizes the results of that characterization in a table format showing a parking offset from the normal ‘center of space’ automated parking assistant parking target in lieu of the driver’s preferred location (Yang: Table 001; [shows parking target varies depending on driver])
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Bonne teaches the limitation based on the logic that If the parking target varies by the driver's preferred offset parameters, here the learned propensity for fast parking, then the calculation of trajectory must be modified to account for the new target resulting from that learned propensity.
Regarding claim 15, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. Yang further teaches:
interactions of the driver with vehicle control devices of the vehicle and/or information regarding the driver himself during the autonomous parking process performed by the parking assistance system (Yang: ¶ 040; driver sensor 120 may sense information such as driver seat pressure, passenger seat pressure, a driver seat position, a steering wheel position)
and, based thereon adjusting, the parking parameters (Yang: Table 001; [shows parking target varies depending on driver height and weight])
Regarding claim 16, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. Yang further teaches:
 adjusting the parking parameters depending on a number of previous autonomous parking processes that have been performed by the parking assistance system (Yang: Table 001; [shows parking parameters are determined based on driver propensities])
and are associated with the identified driver, wherein a the safety distance from an object in surroundings of the vehicle is reduced and/or a speed of the vehicle is increased during the autonomous parking process after the number of the previous autonomous parking processes associated with the identified driver  exceeds a specified value. (Yang: ¶ 083; driver may be a male having a normal weight and normal height and prefers the fast and accurate parking)
Regarding claim 17, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. Yang further teaches:
considering driver preferences of the identified driver (Yang: ¶ 020; The propensity information of the driver may be a parking pattern determined based on parking speed, parking alignment, and the like preferred by the driver. The parking pattern may be classified into a fast parking, an accurate parking, a fast and accurate parking, a slow and very accurate parking, and the like.)
during the determination of parking parameters (Yang: Table 001; [shows parking parameters vary on driver propensities])
Regarding claim 18, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. While neither Bonne nor Yang explicitly teach:
the driver preferences during an initialization process and/or upon occurrence of a parking situation that makes information regarding a driver preference necessary; Yang does teach:
An automated parking assistance system that characterizes the driver’s behavior in the context of their speed and style in a table format showing a parking offset from the normal ‘center of space’ automated parking assistant parking target in lieu of the driver’s preferred location (Yang: Table 001; [shows parking target is adjusted based upon driver propensities]) and uses that to calculate a trajectory to a parking space (Yang: ¶ 020; setting a parking complete criterion of a parking assist system includes generating a parking reference line for a parking slot on which a vehicle is to be parked based on a default parking complete criterion at the time of executing a parking assist function; reflecting an offset based on any one or more information of driver information).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Bonne teaches the limitation based on the logic that In order for the driver assistant to calculate a parking path, it must first determine a target for the vehicle; consequently, it must first initialize the stored driver preferences (such as parking speed) before a parking event situation occurring, either at vehicle initialization or at assisted parking initialization..
Regarding claim 20, Bonne teaches a method of:
identifying means for identifying a driver (Bonne: ¶ 012; driving assistance apparatus communicates with a driver identification unit and in the storage device the route data and the additional data stored for this purpose are stored for each driver)
sensors for determining driver parameters during at least one manual parking process of the vehicle performed by the identified driver (Bonne: ¶ 006; driving assistance apparatus includes a data acquisition unit for acquiring data on the route (trajectory) to be covered from wheel and steering angle sensors)
at least one memory unit (Bonne: ¶ 006; [invention has] a trajectory storage unit for recording the route data as well as a triggering unit for triggering the motor vehicle on the basis of the recorded route data)
in which the driver parameters associated with the identified driver are stored and associated with the identified driver (Bonne: ¶ 012; It can thus be prevented that trajectories to be assigned to inexperienced drivers are suggested to experienced drivers.)
While Bonne does not explicitly teach:
at least one computer configured to determine parking parameters based on the driver parameters by extracting, from the driver parameters. usual parking information that indicates how the identified driver usually performs a usual parking process; Yang does teach:
at least one computer configured to determine parking parameters based on the driver parameters by extracting, from the driver parameters. usual parking information that indicates how the identified driver usually performs a usual parking process (Yang: ¶ 041-042; When the driver directly tries to park the vehicle, the driver sensor 120 may store a parking time taken until the parking is completed, a parking alignment at the time of parking complete, and the like in a database (DB) form. That is, when the driver directly completes the parking, the driver sensor 120 may store parking information in the database to allow the parking assist system to learn a parking style of the driver. The driver sensor 120 may sense the propensity of the driver based on parking style information of the driver. The driver sensor 120 may determine a preferred parking pattern according to the propensity of the driver. The preferred parking pattern may be classified into a fast parking, an accurate parking, a fast and accurate parking, a slow and very accurate parking, and the like.) (Yang: Table 001; [shows one offset entry for each driver indicating averaging]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne with the teachings of Yang. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, both Bonne and Yang’s base devices are similar parking assist systems that monitor, record, distill, and store observed driver actions in a parking area, but Yang method has been improved by increasing the number of stored-data type-categories and further compressing them into particular values that can be generally applied instead of being limited application as in Bonne. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Yang’s known improvement to Bonne’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing a driver’s preferred approach to a parking for broadening its use. Combining Yang’s improvement with Bonne’s method would have created an expectation of multiple advantages: (1) reduction in data storage by not requiring storing the entirety of a track; (2) broader applicability of the stored data by reducing the “seen before” limitation of Bonne . “ A person of ordinary skill in the art would see the advantage of these reduction of data storage and broadening to usability of the invention, and “the expectation of some advantage is the strongest rationale for combining references” (MPEP § 2144(II)).
Bonne further teaches:
and a parking assistance system configured to automatically control the perform an autonomous parking process of the vehicle based of the parking parameters by modifying the parking assistance system based on the usual parking information so that an autonomous parking behavior of the parking assistance system is adjusted to a driver-specific parking behavior that is dependent on the driver parameters associated with the identified driver (Bonne: ¶ 023; by controlling a vehicle steering device 22, a vehicle gear shift 24, and a gas pedal 26. The motor vehicle is thus in a position to automatically drive along the route of an arbitrary trajectory stored in the trajectory storage unit 18 and, specifically controlled by the data processing unit 11, either in the recorded or the reverse direction of travel.)
While neither Bonne nor Yang explicitly teach:
wherein the determining of the parking parameters includes averaging a plurality of the driver parameters specific to the identified driver which have been determined in at least a minimum number of different manual parking processes of the vehicle performed by the identified driver at different times (Tanaka: ¶ 097; a configuration is also possible which alters a guideline to be displayed in accordance with a driver. More specifically, a configuration is possible which causes the parking support screen generating unit 45 to acquire a guideline from the parking support database 47 according to the driver identified by the driver identifying unit 23, and to generate a parking support screen by superposing it upon an image obtained by shooting with the front camera 15, side cameras 16 or rearview camera 17. According to the configuration, since the parking position will vary from driver to driver, it can alter the guideline for each driver.) (Tanaka: ¶ 095; a configuration is also possible which provides the navigation system with an additional function of recording parking operation, causes the navigation system to store various information (such as picked-up images, steering angles of the wheel or position information) at the parking operation in a designated space in the parking support database)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne with the teachings of Tanaka. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, both Bonne and Tanaka’s base methods are similar parking assist systems that monitor, record, distill, and store observed driver actions in a parking area, but Tanaka’s method has been improved by tying parking preference data more to an individual driver. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Tanaka’s known improvement to Bonne’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing a drivers’ preferred approach to a parking. Combining Tanaka’s improvement with Bonne’s method would have created an expectation of advantage because a shared vehicle would apply the appropriate parking preferences to the true driver.

    PNG
    media_image1.png
    632
    318
    media_image1.png
    Greyscale

Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonne in view of Yang in view of Tanaka in view of Hasberg (DE 102015210428 A1). As regards the individual claims:
Regarding claim 3, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. None of the previously applied art explicitly teach:
wherein the determining of the driver parameters comprises capturing the vehicle speed as a function of the steering angle; however, Hasberg does teach:
wherein the determining of the driver parameters comprises capturing the vehicle speed as a function of the steering angle (Hasberg: ¶ 007; evaluation of the driving maneuver with regard to a predetermined evaluation criterion [can include] a cornering speed).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hasberg with the teachings of Bonne as modified by Yang. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, Bonne, Yang and Hasberg each monitor, record, distill, and store observed driver actions for later applications, but Hasberg’s method has been improved by increasing the number of stored-data type-categories including items such as average driving speed, an acceleration, a deceleration, a longitudinal acceleration, a transverse acceleration and a distance to a vehicle traveling ahead. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Hasberg’s known improvement to the Bonne as modified by Yang method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing more data about a driver’s preferred approach to driving. Combining Hasberg’s improvement with the Bonne method as modified by Yang would have created an expectation of advantages in that additional data about driving is valuable when trying to accurate summarize a driver’s preferences.
capturing the vehicle speed as a function of the steering angle speed
Hasberg further teaches:
capturing the vehicle speed as a function of the steering angle and the distance value (Hasberg: ¶ 007; evaluation of the driving maneuver with regard to a predetermined evaluation criterion [can include] a cornering speed, a maximum braking deceleration or a distance to a vehicle driving ahead.)
and/or capturing the acceleration or deceleration parameters as a function of the distance value(Hasberg: ¶ 007; evaluation of the driving maneuver with regard to a predetermined evaluation criterion [can include] a cornering speed, a maximum braking deceleration or a distance to a vehicle driving ahead.)
Regarding claim 4, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. None of the previously applied art explicitly teach:
wherein the determining of the driver parameters comprises collecting a plurality of measured values at chronologically successive measurement time points; Bonne does teach:
The collection of driving trajectories and behaviors tied to an individual driver so that a driving assistance device can later replay the driver’s preferred driving style (Bonne: ¶ 006; a data acquisition unit for acquiring data on the route (trajectory) to be covered from wheel and steering angle sensors, and a trajectory storage unit for recording the route data as well as a triggering unit for triggering the motor vehicle on the basis of the recorded route data, for driving along the recorded route in the same or reverse direction.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Bonne teaches the limitation based on the logic that if Bonne is able to reply the event (¶ 006) the recording must be made in a liner-time fashion, otherwise replay wouldn’t be possible.
Bonne does not explicitly teach:
and establishing an average value of said measured values; however, Hasberg teaches:
and establishing an average value of said measured values (Hasberg: ¶ 015; parameter preferably comprises one of an average driving speed, an acceleration, a deceleration, a longitudinal acceleration, a transverse acceleration and a distance to a vehicle traveling ahead. Other or additional parameters can also be used.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hasberg with the teachings of Bonne as modified by Yang. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, Bonne, Yang and Hasberg each monitor, record, distill, and store observed driver actions for later applications, but Hasberg’s method has been improved by increasing the number of stored-data type-categories including items such as average driving speed, an acceleration, a deceleration, a longitudinal acceleration, a transverse acceleration and a distance to a vehicle traveling ahead. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Hasberg’s known improvement to the Bonne as modified by Yang method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing more data about a driver’s preferred approach to driving. Combining Hasberg’s improvement with the Bonne method as modified by Yang would have created an expectation of advantages in that additional data about driving is valuable when trying to accurate summarize a driver’s preferences.
Regarding claim 6, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. None of the previously applied art explicitly teach:
wherein the determining of the driver parameters includes a step of checking whether parking process characteristics established during the manual parking process are each within a respective defined range; however, Hasberg does teach:
wherein the determining of the driver parameters includes a step of checking whether parking process characteristics established during the manual parking process are each within a respective defined range (Hasberg: ¶ 029; A parameter 125 is preferably adapted on the basis of a large number of evaluations by the driver. Conventional static methods can be used here, for example a mean value formation, a median, a standard deviation or an extrapolation [drivers evaluate] parameters or criteria that are weakly supported by past information. This concerns, for example, parameter 125 with few evaluations, with predominantly old evaluations or with strongly fluctuating evaluations.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Hasberg teaches the limitation based on the logic that recorded parameters are evaluated based on an expected definite range determined by statistical analysis.
While none of Bonne, Yang or Hasberg explicitly teach:
and the determining of the parking parameters is based on the driver parameters only when the parking process characteristics are each within the defined range; Hasberg does teach:
A parking assistance system that records driver behaviors for use in application to self-parking maneuvers but will analyze those recorded values for unexpected or outlying recorded values and may substitute more reasonable values in their places if appropriate (Hasberg: ¶ 030; to improve the information situation in the case of strongly fluctuating evaluations and to determine the parameter 125 in an improved manner, the driving maneuver can be carried out in step 225 by varying the relevant parameter 125 or another parameter 125 in order to establish the relationship between the variation and the Assessment to be determined by the driver).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Hasberg teaches the limitation based on the logic that recorded parameters are evaluated based on an expected definite range determined by statistical analysis, and those outside of the range are questioned and can be substituted for more expected values.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hasberg with the teachings of Bonne as modified by Yang. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, Bonne, Yang and Hasberg each monitor, record, distill, and store observed driver actions for later applications, but Hasberg’s method has been improved by increasing the number of stored-data type-categories including items such as average driving speed, an acceleration, a deceleration, a longitudinal acceleration, a transverse acceleration and a distance to a vehicle traveling ahead. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Hasberg’s known improvement to the Bonne as modified by Yang method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing more data about a driver’s preferred approach to driving. Combining Hasberg’s improvement with the Bonne method as modified by Yang would have created an expectation of advantages in that additional data about driving is valuable when trying to accurate summarize a driver’s preferences.
Claims 5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonne in view of Yang in view of Tanaka in view of Vorobieva (FR 3027861 A1) (hereinafter Vorobieva '861). As regards the individual claims:
Regarding claim 5, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 1. None of the previously applied art explicitly teach:
wherein the determining of the driver parameters includes capturing and storing information regarding a parking direction information regarding an alignment of the vehicle relative to a parking space in which vehicle is parked, and information regarding a number of manual parking moves parking process; however, Vorobieva ‘861 teaches:
wherein the determining of the driver parameters includes capturing and storing information regarding a parking direction information regarding an alignment of the vehicle relative to a parking space in which vehicle is parked, and information regarding a number of manual parking moves parking process (Vorobieva ‘861: ¶ 005; A third category of initial input information relates to the choice of method (forward or reverse, type of parking, method of generation of trajectory, desired curves)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne as modified by Yang with the teachings of Vorobieva ‘861 based on a motivation to implement an automated parking assistance system that maximizes the speed and accuracy of parking trajectory calculation based on the dimensions of multiple possible parking locations (Vorobieva ‘861: ¶ 001).
Regarding claim 10, as detailed above, Bonne as modified by Yang as modified by Tanaka as modified by Vorobieva '861 teach the invention as detailed with respect to claim 8. None of the previously applied art explicitly teach:
wherein the at least one tolerance parameter comprises a number of manual parking moves in order to reach the parking position during the manual parking process; but, Vorobieva ‘861 does teach:
wherein the at least one tolerance parameter comprises a number of manual parking moves in order to reach the parking position during the manual parking process (Vorobieva ‘861: ¶ 010; It is considered that the parking space is a rectangle of minimum width Wminretenu and minimum length Lminretenu - These minimum dimensions for the parking space must be at least equal to the size of the vehicle, so as to be able to accommodate it. But they can also be set to a larger size, for example so that the number of maneuvers for parking never exceeds a predetermined value N.) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne as modified by Yang with the teachings of Vorobieva ‘861 based on a motivation to implement an automated parking assistance system that maximizes the speed and accuracy of parking trajectory calculation based on the dimensions of multiple possible parking locations (Vorobieva ‘861: ¶ 001).
Regarding claim 11, as detailed above, Bonne as modified by Yang as modified by Tanaka as modified by Vorobieva '861 teach the invention as detailed with respect to claim 8. None of the previously applied art explicitly teach:
further comprising: determining a number of that were required during the manual parking process for the vehicle to arrive in the first accuracy zone or to travel from the first accuracy zone to the second, accuracy zone; however, Vorobieva ‘861 does teach:
Evaluating multiple parking spaces by comparing the minimum sized space with a larger space while calculating the number of maneuvers for parking in each space. (Vorobieva ‘861: ¶ 010; It is considered that the parking space is a rectangle of minimum width Wminretenu and minimum length Lminretenu - These minimum dimensions for the parking space must be at least equal to the size of the vehicle, so as to be able to accommodate it. But they can also be set to a larger size, for example so that the number of maneuvers for parking never exceeds a predetermined value N [where the minimum size is one accuracy zone and a larger size is a secondary zone])
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Vorobieva ‘861 teaches the limitation based on the logic that if Vorobieva ‘861 teaches considering multiple size spaces, minimum and larger, and calculating the number of maneuvers for each space, comparing the number of maneuvers could be part of the space comparison process.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne as modified by Yang with the teachings of Vorobieva ‘861 based on a motivation to implement an automated parking assistance system that maximizes the speed and accuracy of parking trajectory calculation based on the dimensions of multiple possible parking locations (Vorobieva ‘861: ¶ 001).
None of Bonne, Yang or Vorobieva ‘861 explicitly teach:
and storing the determined number of manual parking moves as driver-specific parking move information; however, Vorobieva ‘861 teaches:
Calculating the number of maneuvers required for each space (Vorobieva ‘861: ¶ 010; It is considered that the parking space is a rectangle of minimum width Wminretenu and minimum length Lminretenu - These minimum dimensions for the parking space must be at least equal to the size of the vehicle, so as to be able to accommodate it. But they can also be set to a larger size, for example so that the number of maneuvers for parking never exceeds a predetermined value N) and storing driver preferences)(Vorobieva ‘861: ¶ 012; the methods possibly being different if the space is more or less long or wide, as well as according to parameters preferably fixed by the driver).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Vorobieva ‘861 teaches the limitation based on the logic that if Vorobieva ‘861 teaches calculating and considering the number of maneuvers for each space, as well as storing the driver’s preference for size of the space; a person of ordinary skill in the art would find obvious storing the number of operations a driver prefers would be part of that process.
wherein the determining of the at least one tolerance parameter comprises establishing a first accuracy zone and a second accuracy zone, wherein the second accuracy zone has a higher accuracy than the first accuracy zone (Vorobieva ‘861: ¶ 010; These minimum dimensions for the parking space must be at least equal to the size of the vehicle, so as to be able to accommodate it. But they can also be set to a larger size [where the minimum size is one accuracy zone and a larger size is a secondary zone])
Regarding claim 12, as detailed above, Bonne as modified by Yang as modified by Tanaka as modified by Vorobieva '861 teach the invention as detailed with respect to claim 11. None of the previously applied art explicitly teach:
wherein the number of the manual parking moves is determined separately for position values of the vehicle respectively in at least two spatial directions; however, Vorobieva ‘861 does teach:
A system for assisted parking that evaluates potential parking spot locations based upon, inter alia, the geometric area of a space and angular orientation of the space (Vorobieva ‘861: ¶ 011; If several [possible parking area] rectangles are selected, the secondary criterion is to choose the largest possible rectangle. The supervisor module 3 can decide whether or not to retain a location found and meeting the minimum size criterion a second time, after the initial generation of the trajectory. A criterion for rejecting the parking space may for example be an excessively large number of maneuvers . . FIGS. 3A to 3H illustrate some possible decisions of the supervisor module 4 for selecting a parking space in a free slot space. The selected squares are represented by horizontally hatched rectangles. Figure 3D shows a case where no rectangle included in the square of can meet the requirement of minimum dimensions. Other places meeting the minimum size requirements are shown in the other figures.)

    PNG
    media_image3.png
    693
    487
    media_image3.png
    Greyscale


Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art has the teaching of the instant application based on the logic that figures 3A - 3H clearly show considering both the length and width of a parking space, a person of ordinary skill in the art would recognize that either of these attributes could be the constraint on calculating the number of parking maneuvers required to fit in the space; and consequently, minimizing the number of maneuvers for the drivers would require considering both.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne as modified by Yang with the teachings of Vorobieva ‘861 based on a motivation to implement an automated parking assistance system that maximizes the speed and accuracy of parking trajectory calculation based on the dimensions of multiple possible parking locations (Vorobieva ‘861: ¶ 001).
Finally, Yang further teaches:
and an alignment angle of the vehicle (Yang: ¶ 053; A parking complete determination criterion may be within . . . an allowed alignment angle ±x° of a center line Lvc in a length direction of the vehicle in relation to the parking reference line) (Yang: Fig. 006; [shows parking angle]).
Regarding claim 13, as detailed above, Bonne as modified by Yang as modified by Tanaka as modified by Vorobieva '861 teach the invention as detailed with respect to claim 12. Vorobieva ‘861 further teaches:
wherein the controlling of the autonomous parking process by the parking assistance system comprises determining a number of autonomous parking moves that would be required by the parking assistance system to move the vehicle from the first accuracy zone to the second, accuracy zone (Vorobieva ‘861: ¶ 011; The supervisor module 3 can decide whether or not to retain a [parking slot] location found and meeting the minimum size criterion a second time, after the initial generation of the trajectory. A criterion for rejecting the parking space may for example be an excessively large number of maneuvers)
While Vorobieva ‘861 does not explicitly teach:
and comparing the determined number of autonomous parking moves with the driver-specific parking move information to determine whether the autonomous parking process controlled by the parking assistance system is continued to achieve a higher parking accuracy by moving the vehicle to the second accuracy zone; Vorobieva ‘861 does teach:
A system for assisted parking that evaluates potential parking spot locations based upon, inter alia, the number of maneuvers required to use the spot and allowing a driver to dictate that number based upon their preference (Vorobieva ‘861: ¶ 011; A criterion for rejecting the parking space may for example be an excessively large number of maneuvers, and in the embodiment with the driver on board, with or without consulting the driver.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Vorobieva ‘861 has the teaching of the instant application based on the logic that Vorobieva ‘861 teaches that the maximum number of parking maneuvers allowable can be decided transparently or by considering the preferences of the driver; furthermore, Yang teaches the preferences of the driver can be automatically applied without needing to ask the driver; so it is obvious that limiting the maximum number of parking maneuvers taught by Vorobieva ‘861 could be stored in Yang's preference table in order to facilitate Vorobieva ‘861’s teaching of not to ask the driver for their preferences but rather use the stored table.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bonne in view of Yang in view of Tanaka view of Bostick et al. (US 20170092130 A1) (hereinafter Bostick). As regards the individual claims:
Regarding claim 19, as detailed above, Bonne as modified by Yang as modified by Tanaka teach the invention as detailed with respect to claim 17. None of the previously applied art explicitly teach:
wherein the driver preferences include information regarding permission to 4 park in parking spots reserved for disabled persons regarding permission to park; however, Bostick does teach:
wherein the driver preferences include information regarding permission to 4 park in parking spots reserved for disabled persons regarding permission to park (Bostick: ¶ 068; scoring may be relatively higher for parking spaces whose attributes more closely match the criteria identified in the driver profile [for example] the driver profile may indicate that the driver requires a handicap space, thus eliminating non-handicap spaces from consideration of selection.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne as modified by Yang with the teachings of Bostick based on a motivation to implement a method of storing a driver profile (Bostick: ¶ 067) that relates to automatically selecting the best parking spot according to that profile
Bostick further teaches:
regarding permission to park in parking spaces reserved for women or mothers and children
regarding a willingness to pay for parking (Bostick: ¶ 068; scoring may be relatively higher for parking spaces whose attributes more closely match the criteria identified in the driver profile [such as] increasing the score for relatively lower priced parking spaces)
regarding permission to park in parking spaces reserved for residents in a specific region
regarding acceptance of driving over curbs
regarding willingness to drive forward directly into a parking space (Bostick: ¶ 081; a driver profile[can include] if the driver prefers spaces that permits the driver to pull forward into the space and pull forward out of the space,)
regarding a willingness to react to changes in parking situation during the autonomous parking process
and/or regarding a preference to drive forward or reverse into a parking space (Bostick: ¶ 081; a driver profile[can include] if the driver prefers spaces that permits the driver to pull forward into the space and pull forward out of the space,)
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonne in view of Yang in view of Tanaka in view of Vorobieva ‘861 in view of Vorobieva (US 20150307089 A1) (hereinafter Vorobieva ‘089). As regards the individual claims:
Regarding claim 21, as detailed above, Bonne teaches a method of:
parking a vehicle, comprising the following steps: (a) identifying a driver; (Bonne: ¶ 012; driving assistance apparatus communicates with a driver identification unit and in the storage device the route data and the additional data stored for this purpose are stored for each driver)
(b) determining driver parameters during a manual parking process of the vehicle performed by the identified driver, and associating the driver parameters with the identified driver; (Bonne: ¶ 006 - 007; driving assistance apparatus includes a data acquisition unit for acquiring data on the route (trajectory) to be covered from wheel and steering angle sensors, and a trajectory storage unit for recording the route data [in] a situation arises particularly when driving in parking garages, parking spaces, or blind alleys.)
(c) determining parking parameters based on the driver parameters; (Bonne: ¶ 037; If a trajectory recording takes place . . further vehicle movements brought about by the driver are recorded at least by the driver are recorded at least by the wheel sensors 14 and the steering angle sensor 16)
(d) and controlling, based on the parking parameters, an autonomous parking process of the vehicle performed by a parking assistance system; (Bonne: ¶ 023; by controlling a vehicle steering device 22, a vehicle gear shift 24, and a gas pedal 26. The motor vehicle is thus in a position to automatically drive along the route of an arbitrary trajectory stored in the trajectory storage unit 18 and, specifically controlled by the data processing unit 11, either in the recorded or the reverse direction of travel.)
Bonne does not explicitly teach:
wherein: the driver parameters determined in the step b) include at least one tolerance parameter that indicates how far a manual parking position, to which the vehicle has been moved by the manual parking process, nominal parking position determined assistance system; deviates from a by the parking; however, Yang does teach
wherein: the driver parameters determined in the step b) include at least one tolerance parameter that indicates how far a manual parking position, to which the vehicle has been moved by the manual parking process, nominal parking position determined assistance system; deviates from a by the parking (Yang: ¶ 041; When the driver directly tries to park the vehicle, the driver sensor 120 may store [inter alia] a parking alignment at the time of parking complete, and the like in a database (DB) form. That is, when the driver directly completes the parking, the driver sensor 120 may store parking information in the database to allow the parking assist system to learn a parking style of the driver. The driver sensor 120 may sense the propensity of the driver based on parking style information of the driver.) (Yang: Table 001; [shows one offset entry for each driver])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne with the teachings of Yang. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, both Bonne and Yang’s base devices are similar parking assist systems that monitor, record, distill, and store observed driver actions in a parking area, but Yang method has been improved by increasing the number of stored-data type-categories and further compressing them into particular values that can be generally applied instead of being limited application as in Bonne. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Yang’s known improvement to Bonne’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing a driver’s preferred approach to a parking for broadening its use. Combining Yang’s improvement with Bonne’s method would have created an expectation of multiple advantages: (1) reduction in data storage by not requiring storing the entirety of a track; (2) broader applicability of the stored data by reducing the “seen before” limitation of Bonne . “ A person of ordinary skill in the art would see the advantage of these reduction of data storage and broadening to usability of the invention, and “the expectation of some advantage is the strongest rationale for combining references” (MPEP § 2144(II)).
Neither Bonne nor Yang explicitly teach:
the determining of the at least one tolerance parameter comprises establishing a first accuracy zone and a second accuracy zone, wherein the second accuracy zone has a higher accuracy than the first accuracy zone; however, Vorobieva ‘861 does teach:
the determining of the at least one tolerance parameter comprises establishing a first accuracy zone and a second accuracy zone, wherein the second accuracy zone has a higher accuracy than the first accuracy zone (Vorobieva ‘861: ¶ 010; 6 It is considered that the parking space is a rectangle of minimum width Wminretenu and minimum length Lminretenu - These minimum dimensions for the parking space must be at least equal to the size of the vehicle, so as to be able to accommodate it. But they can also be set to a larger size, for example so that the number of maneuvers for parking never exceeds a predetermined value N. If no rectangle of this size is present in the free space, the space is not retained and the vehicle must look for a new free space to park. If the space detected by the perception module 1 is not rectangular, the possibility of parking is conditioned by the existence of at least one rectangle of minimum dimensions included in the free space detected.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne as modified by Yang with the teachings of Vorobieva ‘861 based on a motivation to implement an automated parking assistance system that maximizes the speed and accuracy of parking trajectory calculation based on the dimensions of multiple possible parking locations (Vorobieva ‘861: ¶ 001).
Vorobieva ‘861 further teaches
determining a number of how many manual parking moves were required during the manual parking process for the vehicle to arrive in the first accuracy zone or to travel from the first accuracy zone to the second accuracy zone, and storing the determined number of manual parking moves as driver-specific parking move information; (Vorobieva ‘861: ¶ 011; If several [possible parking area] rectangles are selected, the secondary criterion is to choose the largest possible rectangle. The supervisor module 3 can decide whether or not to retain a location found and meeting the minimum size criterion a second time, after the initial generation of the trajectory. A criterion for rejecting the parking space may for example be an excessively large number of maneuvers . . FIGS. 3A to 3H illustrate some possible decisions of the supervisor module 4 for selecting a parking space in a free slot space. The selected squares are represented by horizontally hatched rectangles. Figure 3D shows a case where no rectangle included in the square of can meet the requirement of minimum dimensions. Other places meeting the minimum size requirements are shown in the other figures.)
and the method further comprises at least one of: a first feature wherein the determined number of manual parking moves is established separately for position values of the vehicle respectively in at least two spatial directions (Vorobieva ’861: Fig.3; Fig. 3A [shows accounting for vehicle-longitude space; Fig. 3B shows accounting for vehicle- latitude space, Fig. 3C shows accounting for vehicle-longitude and latitude space]) 
And Yang further teaches:
and an alignment angle of the vehicle (Yang: ¶ 053; A parking complete determination criterion may be within . . . an allowed alignment angle ±x° of a center line Lvc in a length direction of the vehicle in relation to the parking reference line.) (Yang: Fig. 006; [shows parking angle]) (Yang: Fig. 6)
Previous applied prior art does explicitly teach:
and/or a second feature wherein the controlling of the autonomous parking process by the parking assistance system comprises determining a number of how many autonomous parking moves would be required by the parking assistance system to move the vehicle from the first accuracy zone to the second accuracy zone; however, Vorobieva ‘089 does teach:
and/or a second feature wherein the controlling of the autonomous parking process by the parking assistance system comprises determining a number of how many autonomous parking moves would be required by the parking assistance system to move the vehicle from the first accuracy zone to the second accuracy zone;(Vorobieva ‘089: ¶ 018-020; method comprises a step for informing the driver of the number of maneuvers to be carried out [followed by] implemented after the validation by the driver [wherein] the method comprises an increase of the threshold when no occupant of the vehicle is present inside of the vehicle during the maneuvers)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vorobieva ‘089 with the teachings of Bonne as modified by Yang. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, previous base devices are similar parking assist systems that improve driver actions in a parking action, but Vorobieva ‘089 method has been improved by allowing a driver to avoid the extra time associated with complying with a higher accuracy zone parking maneuver. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Vorobieva ‘089’s known improvement to Bonne’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, accounting for higher accuracy zone maneuvers. Combining Yang’s improvement with Bonne’s method would have created an expectation of saving the driver time.“ A person of ordinary skill in the art would see the advantage of time savings and “the expectation of some advantage is the strongest rationale for combining references” (MPEP § 2144(II)).
Vorobieva ‘089 further teaches:
and comparing the determined number of autonomous parking moves with the driver-specific parking move information to determine whether the autonomous parking process controlled by the parking assistance system is continued to achieve a higher parking accuracy by moving the vehicle to the second accuracy zone(Vorobieva ‘089: ¶ 080; If this threshold is reached, the interface asks the driver if a person will be present in the vehicle during the maneuvers. Indeed, since the number of maneuvers is quite tedious, the maneuvers will be considered as acceptable if the vehicle is not occupied, which will avoid a passenger or a driver being stuck for the duration of the maneuvers. This option is not proposed when the threshold S.sub.1 is exceeded, because it is then considered that the monopolization or the congestion of the road by the vehicle during the parking maneuvers is not socially acceptable.)
While neither Bonne nor Yang explicitly teach:
wherein the determining of the parking parameters includes averaging a plurality of the driver parameters specific to the identified driver which have been determined in at least a minimum number of different manual parking processes of the vehicle performed by the identified driver at different times; Tanaka does teach:
wherein the determining of the parking parameters includes averaging a plurality of the driver parameters specific to the identified driver which have been determined in at least a minimum number of different manual parking processes of the vehicle performed by the identified driver at different times(Tanaka: ¶ 097; a configuration is also possible which alters a guideline to be displayed in accordance with a driver. More specifically, a configuration is possible which causes the parking support screen generating unit 45 to acquire a guideline from the parking support database 47 according to the driver identified by the driver identifying unit 23, and to generate a parking support screen by superposing it upon an image obtained by shooting with the front camera 15, side cameras 16 or rearview camera 17. According to the configuration, since the parking position will vary from driver to driver, it can alter the guideline for each driver.) (Tanaka: ¶ 095; a configuration is also possible which provides the navigation system with an additional function of recording parking operation, causes the navigation system to store various information (such as picked-up images, steering angles of the wheel or position information) at the parking operation in a designated space in the parking support database)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonne with the teachings of Tanaka. The use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) (MPEP § 2143(I)(C)). In the instant case, both Bonne and Tanaka’s base methods are similar parking assist systems that monitor, record, distill, and store observed driver actions in a parking area, but Tanaka’s method has been improved by tying parking preference data more to an individual driver. Therefore, before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Tanaka’s known improvement to Bonne’s method using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately, namely summarizing a drivers’ preferred approach to a parking. Combining Tanaka’s improvement with Bonne’s method would have created an expectation of advantage because a shared vehicle would apply the appropriate parking preferences to the true driver.
Regarding claim 22, as detailed above, Bonne as modified by Yang as modified by Tanaka as modified by Vorobieva ’861 as modified by Vorobieva 089 teach the invention as detailed with respect to claim 21. Vorobieva ’861 further teaches:
comprising the first feature (Vorobieva ’861: Fig.3; Fig. 3A [shows accounting for vehicle-longitude space; Fig. 3B shows accounting for vehicle- latitude space, Fig. 3C shows accounting for vehicle-longitude and latitude space]) (Yang: ¶ 053; A parking complete determination criterion may be within . . . an allowed alignment angle ±x° of a center line Lvc in a length direction of the vehicle in relation to the parking reference line.) (Yang: Fig. 006; [shows parking angle]) (Yang: Fig. 6)
Regarding claim 23, as detailed above Bonne as modified by Yang as modified by Tanaka as modified by Vorobieva ’861 as modified by Vorobieva 089 teach the invention as detailed with respect to claim 21. Vorobieva ’861 further teaches:
comprising the second feature(Vorobieva ‘089: ¶ 018-020; method comprises a step for informing the driver of the number of maneuvers to be carried out [followed by] implemented after the validation by the driver [wherein] the method comprises an increase of the threshold when no occupant of the vehicle is present inside of the vehicle during the maneuvers)(Vorobieva ‘089: ¶ 080; If this threshold is reached, the interface asks the driver if a person will be present in the vehicle during the maneuvers. Indeed, since the number of maneuvers is quite tedious, the maneuvers will be considered as acceptable if the vehicle is not occupied, which will avoid a passenger or a driver being stuck for the duration of the maneuvers. This option is not proposed when the threshold S.sub.1 is exceeded, because it is then considered that the monopolization or the congestion of the road by the vehicle during the parking maneuvers is not socially acceptable.)
Response to Arguments
Applicant’s arguments with respect to claims 1, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Maekawa (WO 2016080452 A1) which discloses a unit that sets the driving mode of the vehicle to either advanced automatic mode or basic mode based on the requirement of automatic control or driver interactions. Pampus (FR 2982563 A1) is also made of record which discloses a method of assisting parking maneuvers of a vehicle (1) in which the environment is monitored at least in front of and behind the vehicle (1) and longitudinal (7,8) and / or transverse guidance indications are provided for the vehicle but in case where a maximum number of maneuvers is reached or exceeded, the parking maneuver stops alternative action is taken.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         



/MACEEH ANWARI/Primary Examiner, Art Unit 3663